PER CURIAM.
Application by the Atlantic Coast Line Railroad Company for writ of prohibition, or other remedial writ, directed to Hon.. Leon McCord, judge of the circuit court, to prohibit him from hearing a certain cause therein pending, styled State of Alabama v. Atlantic Coast Line Railroad Company. *25The court is of the opinion that petitioner can get adequate relief by an appeal even if there is merit in the point presented, which we do not now decide.
All the Justices concur, except Sayre, J., not sitting.